Citation Nr: 9906904	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  94-42 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an earlier effective date of 30 percent for 
service-connected left knee disability, prior to April 29, 
1996.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel


INTRODUCTION

The veteran had active service from February 1971 to May 
1974.

This appeal arises from adverse rating decisions in which the 
Department of Veterans Affairs (VA) Oakland, California 
Regional Office (RO).

This case was previously before the Board in May 1998 at 
which time it was remanded for further development.  Those 
actions have been completed and the case is properly before 
the Board for adjudication upon the merits.

In February 1999, the veteran's representative notes that a 
clear and mistakable error (CUE) occurred in the August 14, 
1991 rating action when the veteran was not provided a VA 
compensation and pension examination prior to the denial of 
an increased evaluation claim.  Review of the record reflects 
no rating action dated on August 14, 1991.  The Board notes 
that the RO issued rating actions denying increased 
evaluations for service-connected left tarsonavicular 
fracture and right fifth toe PIP joint fracture in August 
1990 and September 1990 without new compensation and pension 
evaluations.  However, these issues have not been perfected 
and are not before the Board for consideration at this time.  
Therefore, the issue of CUE is referred to the RO for 
clarification with the veteran and his representative and for 
development thereafter, if warranted.


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained.

2. In September 1974, the RO granted service connection for 
postoperative residuals of a left knee injury and assigned a 
20 percent disability evaluation, effective from May 1974.

3.  In a June 1996 decision, the RO granted an increased 
evaluation to 30 percent disabling effective from April 29, 
1996 for the veteran's service-connected left knee 
disability.

4.  The evidence of record establishes that the first 
evidence of an ascertainable increase in the level of 
disability associated with the veteran's service-connected 
disability was shown on the VA examination dated on April 29, 
1996.


CONCLUSION OF LAW

An effective date earlier than April 29, 1996, for an 
increased evaluation of 30 percent for service-connected left 
knee disability is not warranted. 38 U.S.C.A. §§5110(a), 
(b)(2), 5107 (West 1991); 38 C.F.R. §§ 3.151, 3.155, 3.400(o) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Review of the record indicates that the veteran has submitted 
a well-grounded claim.  The VA, therefore, has a duty to 
assist the veteran in the development of facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a) (West 1991).  After 
reviewing the evidence of record, the Board is satisfied that 
all necessary evidence has been received for an equitable 
disposition of the veteran's appeal and adequately developed. 
Id.

The regulations state that except as otherwise provided, the 
effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (1998).

The effective date for an increased compensation is, except 
as provided in paragraph 3.400(o)(2) of this section and § 
3.401(b), the date of receipt of claim or the date 
entitlement arose, whichever is later.  The effective date of 
an award for increased compensation is the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred, if claim is received within one year 
from such date; otherwise, the date of receipt of the claim. 
38 C.F.R. § 3.400(o)(2).
In a September 1974 rating action, the RO granted service 
connection for postoperative residuals of a left knee injury 
and assigned a 20 percent evaluation. 

In October 1979, the veteran underwent periodic VA 
examination.  The veteran complained of pain in the left 
medial popliteal area of his left knee.  He noted that his 
knee occasionally went out and was swollen.  October 1979 x-
rays revealed some increased soft tissue density in the 
region of the suprapatellar bursa suggesting the possibility 
of effusion.  There was no evidence of degenerative 
arthritis.

Upon examination, the examiner noted that the left knee 
revealed no evidence of effusion or swelling.  The veteran 
had fairly good range of motion as compared to his right 
knee.  He had good extension to almost 180 degrees, although 
he did complain of some pain and locking when his knee was 
fully extended.  The veteran was able to flex his left knee 
almost equal to his right knee except for some pain in the 
popliteal area of his knee when fully flexing it.  The 
examiner's diagnosis was absent medial meniscus with reburied 
fragment to roughening of the anterior horn of the lateral 
meniscus.

In December 1979, the veteran filed a claim for an increased 
evaluation for his service-connected left knee disability. 

VA out-patient treatment records from September 1979 to 
February 1980 reflect treatment for left knee pain.  In 
November 1979, the veteran complained of a painful left knee 
acutely for two weeks but, also chronic since his 1973 
accident.  He reported recent swelling/PSR [sic], increased 
heat sensitivity beneath the left patella, and occasions 
wherein his left knee gave out.  The veteran's range of 
motion was from zero to 135 degrees.  In December 1979, the 
examiner's assessment was possible torn lateral meniscus, 
anterior-lateral irritability.

In February 1980 and April 1980 rating determinations, the RO 
denied entitlement to an increased rating for service-
connected left knee disability.  The veteran filed a timely 
notice of disagreement (NOD) in May 1980.  He stated that his 
left knee disability had progressively worsened and that it 
was constantly painful and locked.  He stated that the 
ligaments were strained causing pain.  He noted that he was 
scheduled for additional surgery in May 1980.  

The veteran perfected his appeal in December 1980.  In March 
1981, the veteran indicated that he had been hospitalized in 
June 1980 for surgery on his left knee and that the surgery 
had not improved his left knee disability at all.  He also 
noted that he had been hospitalized in September 1979.  

Additional VA out-patient records from April 1980 to May 1981 
were provided in March 1985.  June 1980 records reflect that 
the veteran was two weeks status-post for arthroscopy surgery 
on the left knee.  Slight effusion was noted.  The veteran's 
range of motion was from zero to 125 degrees with quadriceps 
atrophy.

Private medical records from March 1990 were received at the 
RO in July 1990.  The records reveal surgery for painful 
second degree left acromioclavicular separation with 
associated calcific tendinitis of the supraspinatus tendon.

In May 1991, the RO received a notice from the veteran's 
representative that the veteran sought a personal hearing on 
the issue of an increased evaluation for his service-
connected left knee disability.  In an August 1991 statement, 
the veteran stated "please withdraw my appeal and cancel my 
request for a personal hearing."   The Board notes that it 
is unclear whether the veteran desired to withdraw his appeal 
for an increased evaluation for his service-connected left 
knee disability or whether he desired to withdraw his 
separate appeal for increased evaluations for his service-
connected left and right foot disabilities. 

Also in August 1991, the veteran filed a claim for 
entitlement to a temporary total evaluation for his service-
connected left knee disability due to surgery in 1991.  

Additional VA out-patient treatment records were submitted in 
support of the veteran's claim.  August 1991 records reflect 
that the veteran complained of left knee medial joint line 
tenderness.  The veteran's diagnosis was left knee internal 
derangement.  The examiner noted that he discussed the 
possibility of surgery with the veteran.

In a January 1994 rating action, the RO denied temporary 
total ratings for the veteran's left knee disability based 
upon his surgeries in 1980 and 1991, as well as entitlement 
to an increased evaluation for the veteran's service-
connected left knee disability.  The RO subsequently issued a 
supplemental statement of the case (SSOC) addressing the 
issue of entitlement to an increased evaluation for the 
veteran's service-connected left knee disability.  

April 1995 private medical records reflect that the veteran's 
left knee range of motion was from 3 degrees to 100 degrees 
with pain.  The examiner noted small effusion and medial 
joint line tenderness and crepitus.  The veteran had very 
mild patellofemoral crepitus with not much tenderness in the 
area.  The veteran's knee was stable and he had a fixed knee 
varus which did not correct at all with flexion of the knee.  
The examiner noted that x-rays revealed a varus knee 
deformity with severe narrowing of the medial joint space 
with osteophyte formation.  The lateral joint spaces looked 
well maintained without significant arthritic changes.  The 
patellofemoral joint had mild osteophytes but was well 
centralized.  The examiner's impression was varus deformity 
of the left knee and medial compartment arthritis.  Separate 
April 1995 left knee x-rays revealed moderate degenerative 
changes of the left knee.  A magnetic resonance imaging (MRI) 
test of the left knee revealed degenerative changes in the 
left knee with near total absence of the meniscus on the 
medial aspect.

June 1995 VA out-patient treatment records reflect left knee 
treatment.  The veteran presented with traumatic degenerative 
joint disease of the left knee status-post five arthroscopic.  
The veteran exhibited range of motion from 5 degrees to 130 
degrees.  No instability was noted and McMurray's test was 
negative.  The examiner noted some effusion.  X-rays revealed 
medial joint narrowing. 

In April 1996, the veteran underwent VA joints examination.  
The veteran reported a loss of full extension of the left 
knee and terrible pain with activity and variable swelling. 
He stated that it was difficult to continue his regular 
employment which required him to be on his feet a great deal 
of the time.

Upon examination, the examiner noted that the veteran walked 
without the use of a cane or crutch but, had a very slight 
limp favoring the left lower leg.  Both knees were largely 
identical in appearance except for a 12 degree varus 
deformity on the left knee, with slight swelling.  There was 
slight crepitation of the left knee on motion.  There was 
loss of full extension of the left knee and limited flexion.  
Range of motion of the knees was: right knee extension to 180 
degrees, left knee extension to 160 degrees, right knee 
flexion to 145 degrees, and left knee flexion to 130 degrees.  
Reflexes in the lower extremities were equal and active, 
sensation was intact, and circulation was normal.  The 
examiner noted that x-ray findings demonstrated advanced 
medial compartment degenerative changes.  The Board notes 
that a copy of the x-ray findings is not included in the 
claims folder.

The examiner recounted the veteran's history of left knee 
disability.  He noted that the veteran was working but 
experiencing difficulty continuing his regular employment.  
The examiner noted that his basic diagnosis was that of 
advance medial compartment degenerative changes of the left 
knee, with residuals of multiple surgeries which had been 
primarily arthroscopic in nature for debridement or removal 
of the medial meniscus.  The examiner noted that the 
suggested proximal tibial osteotomy might be of some help 
although the veteran was unsure whether he wanted to undergo 
the surgery.

In June 1996, the RO granted an increase in the rating 
assigned for the veteran's left knee disability to 30 
percent, effective from April 29, 1996, the date of VA 
examination.

The case was forwarded to the Board and in a May 1998 Remand, 
the Board requested additional evidentiary development.

In July 1998, the RO requested information from the veteran 
regarding his most recent medical care.  The RO received no 
response.

VA x-rays dated in March 1997 reflect straightening of the 
normal valgus angulation at each knee with mild to moderate 
medial compartment joint space narrowing, internal fixation 
screw in the left medial malleolus, and no other significant 
bone or joint abnormalities.

The proper effective date of an award for increased 
compensation is the later of the (1) date of the claim and 
(2) the earliest date it is factually ascertainable that an 
increase in disability had occurred. 38 C.F.R. § 3.400(o).  
In this regard, the record shows that the first evidence of 
an ascertainable increase in the level of the veteran's left 
knee disability was documented during the VA examination 
dated on April 29, 1996.  At that time, the veteran 
experienced loss of range of motion, pain on activity, and 
some swelling in the left knee.  

In this case, the Board recognizes that the veteran made 
claim for an increased rating in December 1979.  The evidence 
when construed most favorably to the veteran shows that he 
has maintained that an increased rating in excess of 20 and 
30 percent was warranted when applicable.  However, the 
evidence of record does not show that the veteran's left knee 
disability underwent a substantial increase to warrant an 
increased rating to 30 percent prior to April 29, 1996.  As 
discussed above, prior to April 1996, the veteran exhibited 
left knee pain with slight effusion and limited range of 
motion.  A review of the record shows that in November 1979, 
the veteran's range of motion was from zero to 135 degrees; 
in April 1995, his range of motion was three degrees flexion 
contracture and flexion to approximately 100 degrees; and in 
June 1995, his range of motion was from 5 degrees to 130 
degrees.  Furthermore, while the veteran underwent five 
arthroscopies, the records indicate that the veteran was able 
to maintain his employment as a building contractor.

In this case, the Board stresses that the law and regulation 
specifies that effective dates for increased ratings should 
be the later of the (1) date of the claim and (2) the 
earliest date it is factually ascertainable that an increase 
in disability had occurred, if received within one year of 
the filing of the claim.  38 C.F.R. § 3.400(o).  In this 
case, even though the veteran pursued his claim for an 
increased rating since December 1979, the actual evidence 
supporting each increased evaluation allowed was not actually 
produced until some time after the receipt of the claim.  As 
such, the Board finds that the 30 percent evaluation for the 
left knee disability at issue was first clinically supported 
by the April 29, 1996 VA examination and the evidence of 
record received thereafter.  Because there was no evidence on 
file that demonstrated an increase in disability to warrant a 
30 percent evaluation prior to April 1996, the Board finds 
that April 29, 1996, is the earliest possible effective date 
allowable by law in this case.  Therefore, entitlement to an 
effective date prior to April 29, 1996 is not warranted.  38 
U.S.C.A. § 5110; 38 C.F.R. §§ 3.157, 3.400. The appeal is 
denied. Id.


ORDER

Entitlement to an earlier effective date prior to April 29, 
1996, for the granting of an increased rating to 30 percent 
for service-connected left knee disability is denied.


		
	V. L. Jordan 
	Member, Board of Veterans' Appeals



 

- 9 -


- 9 -


